Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43866 Page 1 of 15



 1   KELLEY DRYE & WARREN LLP
     William J. Jackson (admitted Pro Hac Vice)
 2   Texas Bar No. 00784325
     Micheal W. Dobbs (admitted Pro Hac Vice)
 3   Texas Bar No. 24012533
     Kenneth O. Corley (admitted Pro Hac Vice)
 4   Texas Bar No. 24048405
     Nancy K. Yanochik (admitted Pro Hac Vice)
 5   Texas Bar No. 01293000
     515 Post Oak Blvd., Suite 900
 6   Houston, Texas 77027
     Telephone: (713) 355-5000
 7
     KELLEY DRYE & WARREN LLP
 8   Andrew W. Homer (SBN 259852)
     7825 Fay Ave., Suite 200
 9   La Jolla, CA 92037
     Telephone: (858) 795-0426
10
     SAN DIEGO UNIFIED PORT DISTRICT
11   OFFICE OF THE GENERAL COUNSEL
     Thomas A. Russell, SBN 108607, Gen. Counsel
12   Ellen F. Gross, SBN 149127, Asst. Gen. Counsel
     John N. Carter, SBN 246886, Dep. Gen. Counsel
13   3165 Pacific Highway
     P.O. Box 120488
14   San Diego, CA 92112-0488
     Telephone: (619) 686-6219
15
     Attorneys for Plaintiff San Diego Unified Port District
16
                          UNITED STATES DISTRICT COURT
17
                       SOUTHERN DISTRICT OF CALIFORNIA
18
   SAN DIEGO UNIFIED PORT                            CASE NO. 3:15-CV-0578-WQH-AGS
19 DISTRICT, a public corporation; and
   CITY OF SAN DIEGO, a municipal                    DECLARATION OF MICHEAL W.
20 corporation,                                      DOBBS IN SUPPORT OF PLAINTIFF
                                                     SAN DIEGO UNIFIED PORT
21               PLAINTIFFS,                         DISTRICT’S RESPONSE IN
                                                     OPPOSITION TO DEFENDANTS’
22 v.                                                MOTIONS FOR SUMMARY
                                                     JUDGMENT (ABATEMENT AND
23 MONSANTO COMPANY,                                 PURPRESTURE)
   SOLUTIA INC., and
24 PHARMACIA CORPORATION,
                                                     Judge: Hon. William Q. Hayes
25          DEFENDANTS.
                                                     Filed Date: March 13, 2015
26
                                                     Trial Date: February 18, 2020
27
28
                                          CASE NO. 3:15-CV-0578-WQH-AGS
             DECLARATION OF MICHEAL W. DOBBS IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43867 Page 2 of 15



 1 I, Micheal W. Dobbs, declare and state as follows:
 2        1.      I am an attorney duly admitted to practice law in the State of Texas and am
 3 admitted pro hac vice to practice before this Court in this matter. I am a partner at the
 4 law firm of Kelley Drye & Warren LLP, in Houston, Texas and am counsel of record for
 5 Plaintiff San Diego Unified Port District (the “Port”) in this matter. I am over the age of
 6 18 and competent to testify. I make the following declaration based on my personal
 7 knowledge and, if called to testify, would testify to the following:
 8        2.      Attached hereto as Exhibit 1 is a true and correct copy of the Port Expert
 9 Report of William Golightly, dated April 5, 2019.
10        3.      Attached hereto as Exhibit 2 is a true and correct copy of the Port Expert
11 Rebuttal Report of William Golighly, dated June 13, 2019.
12        4.      Attached hereto as Exhibit 3 is a true and correct copy of the Port Expert
13 Report of Paul Fuglevand, dated April 5, 2019.
14        5.      Attached hereto as Exhibit 4 is a true and correct copy of the Port Expert
15 Supplemental Report of Paul Fuglevand, dated May 8, 2019.
16        6.      Attached hereto as Exhibit 5 is a true and correct copy of the Port Expert
17 Rebuttal Report of Paul Fuglevand, dated June 11, 2019.
18        7.      Attached hereto as Exhibit 6 is a true and correct copy of the Port Expert
19 Report of Ann Jones, dated April 5, 2019.
20        8.      Attached hereto as Exhibit 7 is a true and correct copy of the Port Expert
21 Rebuttal Report of Ann Jones, dated June 14, 2019.
22        9.      Attached hereto as Exhibit 8 is a true and correct copy of the Port Expert
23 Report of Charles D. Cicchetti, dated April 5, 2019.
24        10.     Attached hereto as Exhibit 9 is a true and correct copy of the Port Expert
25 Rebuttal Report of Charles D. Cicchetti, dated June 14, 2019.
26
27
28                                         CASE NO. 3:15-CV-0578-WQH-AGS
              DECLARATION OF MICHEAL W. DOBBS IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
         RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                    2
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43868 Page 3 of 15



 1        11.     Attached hereto as Exhibit 10 is a true and correct copy of the Monsanto
 2 Expert Report of Robert Karls, dated May 9, 2019.
 3        12.     Attached hereto as Exhibit 11 is a true and correct copy of the Monsanto
 4 Expert Report of John Woodyard, dated May 10, 2019.
 5        13.     Attached hereto as Exhibit 12 is a true and correct copy of excerpts of the
 6 deposition testimony of Monsanto Expert, Jason Conder, conducted on July 1, 2019.
 7        14.     Attached hereto as Exhibit 13 is a true and correct copy of the Sampling and
 8 Analysis Report, Area of Investigation Under Investigative Order Number R9-2017-
 9 0083, by Geosyntec Consultants, dated April 30, 2019, and marked as Exhibit 7 to the
10 deposition of Monsanto Expert Jason Conder, conducted on July 1, 2019.
11        15.     Attached hereto as Exhibit 14 is a true and correct copy of the Remedial
12 Action Plan for the 30-Inch SWCS Outfall to the Laurel-Hawthorn Embayment, revised,
13 by Geosyntec Consultants, dated September 20, 2016, and marked as Exhibit 12 to the
14 deposition of Monsanto Expert Jason Conder, conducted on July 1, 2019.
15        16.     Attached hereto as Exhibit 15 is a true and correct copy of excerpts from
16 the deposition of Port Expert, Paul Fuglevand, conducted on June 19, 2019, in this matter.
17        17.     Attached hereto as Exhibit 16 is a true and correct copy of excerpts of the
18 deposition of Port Corporate Representative, Duane Bennett, Esq., conducted on May 8
19 and May 9, 2019, in this matter.
20        18.     Attached hereto as Exhibit 17 is a true and correct copy of excerpts of the
21 deposition of Monsanto Expert, John Woodyard, conducted on July 10, 2019, in this
22 matter.
23        19.     Attached hereto as Exhibit 18 is a true and correct copy of excerpts of the
24 deposition of Port Corporate Representative, Eileen Maher, conducted on May 7, 2019,
25 in this matter.
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
         RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                    3
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43869 Page 4 of 15



 1        20.     Attached hereto as Exhibit 19 is a true and correct copy of excerpts of the
 2 deposition of Port Expert, John Toll, conducted on June, 21, 2019, in this matter.
 3        21.     Attached hereto as Exhibit 20 is a true and correct copy of excerpts of the
 4 deposition of Merkel & Associates Corporate Representative, Keith Merkel, conducted
 5 on June 27, 2019.
 6        22.     Attached hereto as Exhibit 21 is a true and correct copy of excerpts of the
 7 deposition of Port District Corporate Representative, Michael Johns, conducted on April
 8 30 and May 1, 2019, in this matter.
 9        23.     Attached hereto as Exhibit 22 is a true and correct copy of the Consent
10 Decree Among Defendant BP Exploration & Production Inc., the United States of
11 America, and the States of Alabama, Florida, Louisiana, Mississippi, and Texas, dated
12 April 4, 2016, entered in MDL No. 2179, In re: Oil Spill by the Oil Rig "Deepwater
13 Horizon" in the Gulf of Mexico, on April 20, 2010, in the United States District Court for
14 the Eastern District of Louisiana, and published on the United States District Court,
15 Eastern              District             of             Louisiana               website               at
16 http://www.laed.uscourts.gov/sites/default/files/OilSpill/4042016ConsentDecree_0.pdf.
17        24.     Attached hereto as Exhibit 23 is a true and correct copy of the Agreement
18 and Consent Decree, dated October 9, 1991, entered in C.A. No. A91-082 CV, United
19 States of America v. Exxon Corporation, et al., in the United States District Court, District
20 of Alaska, and published on the Exxon Valdez Oil Spill Trustee Council website at
21 http://www.evostc.state.ak.us/index.cfm?FA=pubs.listKeyDocs.
22        25.     Attached hereto as Exhibit 24 is a true and correct copy of the Consent
23 Decree and Final Judgment, dated December 9, 1998, entered in Case No. J.C.C.P. 4041,
24 People of the State of California ex rel. Daniel E. Lungren, Attorney General of the State
25 of California, et al. v. Philip Morris, Inc., et al., in the Superior Court of the State of
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
         RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                    4
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43870 Page 5 of 15



 1 California, County of San Diego, and published on the State of California Department of
 2 Justice website at https://oag.ca.gov/tobacco/msa.
 3         26.   Attached hereto as Exhibit 25 is a true and correct copy of the Record of
 4 Decision for the Hudson River PCBs Site, New York, dated February 2000, and published
 5 on the USEPA's website at https://www3.epa.gov/hudson/d_rod.htm#Ex. record.
 6         27.   Attached hereto as Exhibit 26 is a true and correct copy of the Record of
 7 Decision for the Upper and Lower Harbor Operable Unit, New Bedford Harbor
 8 Superfund Site, dated September 25, 1998, and published on the USEPA's website at
 9 https://semspub.epa.gov/work/01/38206.pdf.
10         28.   Attached hereto as Exhibit 27 is a true and correct copy of the Record of
11 Decision for the Lower Duwamish Waterway Superfund Site, dated November 21, 2014,
12 and published on the USEPA's website at https://semspub.epa.gov/work/10/715975.pdf.
13         29.   Attached hereto as Exhibit 28 is a true and correct copy of the Record of
14 Decision for the Portland Harbor Superfund Site (appendices omitted), dated January 3,
15 2017,         and        published          on         the        USEPA's            website          at
16 https://semspub.epa.gov/work/10/100036257.pdf.
17         30.   Attached hereto as Exhibit 29 is a true and correct copy of the Record of
18 Decision for the Lower Fox River and Green Bay, Wisconsin, Operable Units 1 and 2,
19 dated     December       2002,     and      published        on   the    USEPA's        website       at
20 https://semspub.epa.gov/work/HQ/188717.pdf.
21         31.   Attached hereto as Exhibit 30 is a true and correct copy of the Record of
22 Decision Amendment for the Lower Fox River and Green Bay Superfund Site, Operable
23 Units 2 (Deposit DD) and 3 through 5, dated June 2007, and published on the USEPA's
24 website at https://semspub.epa.gov/work/HQ/185414.pdf.
25         32.   Attached hereto as Exhibit 31 is a true and correct copy of the Minute Order
26 73048386, entered by the Court in the Orange Water County District v. Sabic Innovative
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                    5
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43871 Page 6 of 15



 1 Plastics matter, dated August 9, 2019, accessed on the Superior Court of California,
 2 County                    of                   Orange                     website                     at
 3 https://ocapps.occourts.org/civilwebShoppingNS/ShowCase.do?index=0&number=30-
 4 2008-00078246-CU-TT-CXC&tab=0#caseAnchor.
 5        33.    Attached hereto as Exhibit 32 is a true and correct copy of the Port's
 6 Supplemental Initial Disclosures, dated August 7, 2017, in this matter.
 7        34.    Attached hereto as Exhibit 33 is a true and correct copy of the Port's Second
 8 Supplemental Disclosures, dated April 30, 2018, in this matter.
 9        35.    Attached hereto as Exhibit 34 is a true and correct copy of the Port's Third
10 Supplemental Disclosures, dated August 6, 2018, in this matter.
11        36.    Attached hereto as Exhibit 35 is a true and correct copy of the Port’s Second
12 Amended Damages and Abatement Disclosures, dated April 4, 2019, in this matter.
13        37.    Attached hereto as Exhibit 36 is a true and correct copy of the Port's
14 Supplemental Answers to Pharmacia LLC's Special Interrogatories [Set Six, SI Nos. 17
15 and 18], dated May 10, 2019, in this matter.
16        38.    Attached hereto as Exhibit 37 is a true and correct copy of the letter from
17 the San Diego Regional Water Quality Control Board to San Diego Gas & Electric Co.
18 and BAE Systems, San Diego Ship Repair, dated August 1, 2019, Bates labeled SDUPD-
19 0003716407-16,         and       published          on    the      GeoTracker          website        at
20 https://geotracker.waterboards.ca.gov/regulators/deliverable_documents/3006722569/C
21 omments%20on%20BAE-SDGE%20Sed%20Report_Aug-2019.pdf.
22        39.    Attached hereto as Exhibit 38 is the Declaration of Paul Fuglevand in
23 Support of San Diego Unified Port District's Motion to Strike Supplemental Report of
24 Jason Conder, dated August 2, 2019, in this matter.
25        40.    Attached hereto as Exhibit 39 is a true and correct copy of the California
26 Water Code, Division 7, Article 5, Sections 13000 through 16104, published on the
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                   6
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43872 Page 7 of 15



 1 California               Legislative                 Information                website                at
 2 http://leginfo.legislature.ca.gov/faces/codes_displayexpandedbranch.xhtml?tocCode=W
 3 AT&division=7.&title=&part=&chapter=&article=.
 4        41.     Attached hereto as Exhibit 40 is a true and correct copy of the Quality
 5 Assurance Report and Documentation of Construction Completion, Sediment
 6 Remediation and Aquatic Enhancement, Former Campbell Shipyard Site (Campbell
 7 Shipyard Bay Sediment Cap), by Anchor Environmental, dated June 2008, Bates labeled
 8 SDUPD-000137170-335.
 9        42.     Attached hereto as Exhibit 41 is a true and correct copy of excerpts of the
10 deposition of Port Expert, Charles Cicchetti, conducted on July 10, 2019, in this matter.
11        43.     Attached hereto as Exhibit 42 is a true and correct copy of the San Diego
12 Unified Port District's Designation of Karen Holman as Corporate Representative and
13 Previous Objections to Defendants' Amended Notice of Oral Deposition Pursuant to Fed.
14 R. Civ. P. 30(B)(6) and Responses to Defendants' Requests for Production Attached to
15 Amended Notice of Rule 30(b)(6) Deposition, in this matter.
16        44.     Attached hereto as Exhibit 43 is a true and correct copy of the San Diego
17 Unified Port District's Designation of Jason Giffen as Corporate Representative and
18 Previous Objections to Defendants' Amended Notice of Oral Deposition Pursuant to Fed.
19 R. Civ. P. 30(B)(6) and Responses to Defendants' Requests for Production Attached to
20 Amended Notice of Rule 30(b)(6) Deposition, in this matter, and marked as Exhibit 146
21 to the Deposition of Jason Giffen, conducted on May 15, 2019.
22        45.     Attached hereto as Exhibit 44 is a true and correct copy of the San Diego
23 Unified Port District's Designation of Mike Johns as Corporate Representative and
24 Previous Objections to Defendants' Amended Notice of Oral Deposition Pursuant to Fed.
25 R. Civ. P. 30(B)(6) and Responses to Defendants' Requests for Production Attached to
26 Amended Notice of Rule 30(b)(6) Deposition, in this matter.
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
         RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                    7
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43873 Page 8 of 15



 1        46.     Attached hereto as Exhibit 45 is a true and correct copy of the San Diego
 2 Unified Port District's Designation of Eileen Maher as Corporate Representative and
 3 Previous Objections to Defendants' Amended Notice of Oral Deposition Pursuant to Fed.
 4 R. Civ. P. 30(B)(6) and Responses to Defendants' Requests for Production Attached to
 5 Amended Notice of Rule 30(b)(6) Deposition, and marked as Exhibit 100 to the
 6 Deposition of Eileen Maher, conducted on May 7, 2019.
 7        47.     Attached hereto as Exhibit 46 is a true and correct copy of Defendants
 8 Monsanto Company, Solutia Inc. and Pharmacia LLC's Rule 26(a)(1) Initial Disclosures,
 9 dated May 12, 2017, in this matter.
10        48.     Attached hereto as Exhibit 47 is a true and correct copy of San Diego
11 Unified Port District's Third Supplemental Disclosures [Witnesses with Discoverable
12 Information], dated July 8, 2019, in this matter.
13        49.     Attached hereto as Exhibit 48 is a true and correct copy of the San Diego
14 Unified Port District's Second Amended Damages and Abatement Disclosures, dated
15 February 26, 2019, in this matter.
16        50.     Attached hereto as Exhibit 49 is a true and correct copy of a memorandum
17 from Douglas Wright to Thomas Morgan, regarding Campbell's Landing Development –
18 Manchester Ground Lease Scenario, dated September 21, 1999, produced by the Port and
19 Bates labeled SDUPD-0000154822-835.
20        51.     Attached hereto as Exhibit 50 is a true and correct copy of a memorandum
21 from Dana Sclar, via Shaun Sumner, to the Board of Port Commissioners, regarding
22 Update on the Fifth Avenue Landing Project & Port Master Plan Amendment, dated April
23 12, 2018, produced by the Port and Bates labeled SDUPD-0001144472-75.
24        52.     Attached hereto as Exhibit 51 is a true and correct copy of the Declaration
25 of Paul Fuglevand in Support of San Diego Unified Port District's Opposition to
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
         RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                    8
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43874 Page 9 of 15



 1 Defendants' Motion for Summary Judgment or, in the Alternative, Partial Summary
 2 Judgment (Abatement), dated September 30, 2019, in this matter.
 3        53.     Attached hereto as Exhibit 52 is a true and correct copy of the Declaration
 4 of Ann Jones in Support of San Diego Unified Port District's Opposition to Defendants'
 5 Motions for Summary Judgment or, in the Alternative, Partial Summary Judgment
 6 (Nuisance and Abatement), dated September 30, 2019, in this matter.
 7        54.     Attached hereto as Exhibit 53 is a true and correct copy of the Declaration
 8 of Eileen Maher in Support of San Diego Unified Port District's Opposition to
 9 Defendants' Motion for Summary Judgment or, in the Alternative, Partial Summary
10 Judgment (Abatement), dated October 1, 2019, in this matter.
11        55.     Attached hereto as Exhibit 54 is a true and correct copy of the Declaration
12 of David Gibson, dated September 27, 2019, in this matter.
13        56.     Attached hereto as Exhibit 55 is a true and correct copy of Pharmacia's
14 Amended Notice of Videotaped Rule 30(B)(6) Deposition of San Diego Unified Port
15 District, dated April 27, 2019, and marked as Exhibit 1 to the deposition of Michael
16 Johns, conducted on April 30 and May 1, 2019, in this matter.
17        57.     Attached hereto as Exhibit 56 is a true and correct copy of the 30(B)(6)
18 designated deposition topics of Eileen Maher, and marked as Exhibit 78 to the deposition
19 of Eileen Maher, conducted on May 7, 2019.
20
21 Executed on October 1, 2019                             _____________________________
                                                              MICHEAL W. DOBBS
22
23
24
25
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
         RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                    9
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43875 Page 10 of
                                      15


 1                                  INDEX OF EXHIBITS
 2   Exhibit    Description
 3       1      Expert Report of William Golightly, dated April 5, 2019
 4       2      Expert Rebuttal Report of William Golighly, dated June 13, 2019
 5       3      Expert Report of Paul Fuglevand, dated April 5, 2019
 6       4      Expert Supplemental Report of Paul Fuglevand, dated May 8, 2019
 7       5      Expert Rebuttal Report of Paul Fuglevand, dated June 11, 2019
 8       6      Expert Report of Ann Jones, dated April 5, 2019
 9       7      Expert Rebuttal Report of Ann Jones, dated June 14, 2019
10       8      Expert Report of Charles D. Cicchetti, dated April 5, 2019
11       9      Expert Rebuttal Report of Charles D. Cicchetti, dated June 14, 2019
12      10      Expert Report of Robert Karls, dated May 9, 2019
13
        11      Expert Report of John Woodyard, dated May 10, 2019
14
                Excerpts of the deposition testimony of Monsanto Expert, Jason Conder,
15      12
                conducted on July 1, 2019
16
                Sampling and Analysis Report, Area of Investigation Under Investigative
17
                Order Number R9-2017-0083, by Geosyntec Consultants, dated April 30,
18      13
                2019, and marked as Exhibit 7 to the deposition of Monsanto Expert
19
                Jason Conder, conducted on July 1, 2019
20
                Remedial Action Plan for the 30-Inch SWCS Outfall to the Laurel-
21
                Hawthorn Embayment, revised, by Geosyntec Consultants, dated
22      14
                September 20, 2016, and marked as Exhibit 12 to the deposition of
23
                Monsanto Expert Jason Conder, conducted on July 1, 2019
24
                Excerpts from the deposition of Port Expert, Paul Fuglevand, conducted
25      15
                on June 19, 2019
26
        16      Excerpts of the deposition of Port Corporate Representative, Duane
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                  10
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43876 Page 11 of
                                      15


 1   Exhibit    Description
 2              Bennett, Esq., conducted on May 8 and May 9, 2019
 3              Excerpts of the deposition of Monsanto Expert, John Woodyard,
        17
 4              conducted on July 10, 2019
 5              Excerpts of the deposition of Port Corporate Representative, Eileen
        18
 6              Maher, conducted on May 7, 2019
 7              Excerpts of the deposition of Port Expert, John Toll, conducted on June,
        19
 8              21, 2019
 9              Excerpts of the deposition of Merkel & Associates Corporate
        20
10              Representative, Keith Merkel, conducted on June 27, 2019
11              Excerpts of the deposition of Port District Corporate Representative,
        21
12              Michael Johns, conducted on April 30 and May 1, 2019
13              Consent Decree Among Defendant BP Exploration & Production Inc.,
14              the United States of America, and the States of Alabama, Florida,
15      22      Louisiana, Mississippi, and Texas, dated April 4, 2016, entered in MDL
16              No. 2179, In re: Oil Spill by the Oil Rig "Deepwater Horizon" in the Gulf
17              of Mexico, on April 20, 2010
18              Agreement and Consent Decree, dated October 9, 1991, entered in C.A.
19      23      No. A91-082 CV, United States of America v. Exxon Corporation, et al.,
20              in the United States District Court, District of Alaska
21              Agreement and Consent Decree, dated October 9, 1991, entered in C.A.
22      24      No. A91-082 CV, United States of America v. Exxon Corporation, et al.,
23              in the United States District Court, District of Alaska
24              Record of Decision for the Hudson River PCBs Site, New York, dated
25      25
                February 2000
26
        26      Record of Decision for the Upper and Lower Harbor Operable Unit, New
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                  11
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43877 Page 12 of
                                      15


 1   Exhibit    Description
 2              Bedford Harbor Superfund Site, dated September 25, 1998
 3              Record of Decision for the Lower Duwamish Waterway Superfund Site,
        27
 4              dated November 21, 2014
 5              Record of Decision for the Portland Harbor Superfund Site (appendices
        28
 6              omitted), dated January 3, 2017
 7              Record of Decision for the Lower Fox River and Green Bay, Wisconsin,
        29
 8              Operable Units 1 and 2, dated December 2002
 9              Record of Decision Amendment for the Lower Fox River and Green Bay
10      30      Superfund Site, Operable Units 2 (Deposit DD) and 3 through 5, dated
11              June 2007
12              Minute Order 73048386, entered by the Court in the Orange Water
        31
13              County District v. Sabic Innovative Plastics matter, dated August 9, 2019
14      32      Port's Supplemental Initial Disclosures, dated August 7, 2017
15      33      Port's Second Supplemental Disclosures, dated April 30, 2018
16      34      Port's Third Supplemental Disclosures, dated August 6, 2018
17              Port’s Second Amended Damages and Abatement Disclosures, dated
18      35
                April 4, 2019
19
                Port's Supplemental Answers to Pharmacia LLC's Special Interrogatories
20      36
                [Set Six, SI Nos. 17 and 18], dated May 10, 2019
21
                Letter from the San Diego Regional Water Quality Control Board to San
22
        37      Diego Gas & Electric Co. and BAE Systems, San Diego Ship Repair,
23
                dated August 1, 2019
24
                Declaration of Paul Fuglevand in Support of San Diego Unified Port
25
        38      District's Motion to Strike Supplemental Report of Jason Conder, dated
26
                August 2, 2019
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                  12
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43878 Page 13 of
                                      15


 1   Exhibit    Description
 2              California Water Code, Division 7, Article 5, Sections 13000 through
        39
 3              16104
 4              Quality Assurance Report and Documentation of Construction
 5              Completion, Sediment Remediation and Aquatic Enhancement, Former
        40
 6              Campbell Shipyard Site (Campbell Shipyard Bay Sediment Cap), by
 7              Anchor Environmental, dated June 2008
 8              Excerpts of the deposition of Port Expert, Charles Cicchetti, conducted
        41
 9              on July 10, 2019
10              San Diego Unified Port District's Designation of Karen Holman as
11              Corporate Representative and Previous Objections to Defendants'
12      42      Amended Notice of Oral Deposition Pursuant to Fed. R. Civ. P. 30(B)(6)
13              and Responses to Defendants' Requests for Production Attached to
14              Amended Notice of Rule 30(b)(6) Deposition
15              San Diego Unified Port District's Designation of Jason Giffen as
16              Corporate Representative and Previous Objections to Defendants'
17              Amended Notice of Oral Deposition Pursuant to Fed. R. Civ. P. 30(B)(6)
18      43      and Responses to Defendants' Requests for Production Attached to
19              Amended Notice of Rule 30(b)(6) Deposition, in this matter, and marked
20              as Exhibit 146 to the Deposition of Jason Giffen, conducted on May 15,
21              2019
22              San Diego Unified Port District's Designation of Mike Johns as
23              Corporate Representative and Previous Objections to Defendants'
24      44      Amended Notice of Oral Deposition Pursuant to Fed. R. Civ. P. 30(B)(6)
25              and Responses to Defendants' Requests for Production Attached to
26              Amended Notice of Rule 30(b)(6) Deposition
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                  13
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43879 Page 14 of
                                      15


 1   Exhibit    Description
 2              San Diego Unified Port District's Designation of Eileen Maher as
 3              Corporate Representative and Previous Objections to Defendants'
 4              Amended Notice of Oral Deposition Pursuant to Fed. R. Civ. P. 30(B)(6)
        45
 5              and Responses to Defendants' Requests for Production Attached to
 6              Amended Notice of Rule 30(b)(6) Deposition, and marked as Exhibit 100
 7              to the Deposition of Eileen Maher, conducted on May 7, 2019
 8              Defendants Monsanto Company, Solutia Inc. and Pharmacia LLC's Rule
        46
 9              26(a)(1) Initial Disclosures, dated May 12, 2017
10              San Diego Unified Port District's Third Supplemental Disclosures
        47
11              [Witnesses with Discoverable Information], dated July 8, 2019
12              San Diego Unified Port District's Second Amended Damages and
        48
13              Abatement Disclosures, dated February 26, 2019
14              Memorandum from Douglas Wright to Thomas Morgan, regarding
15      49      Campbell's Landing Development – Manchester Ground Lease Scenario,
16              dated September 21, 1999
17              Memorandum from Dana Sclar, via Shaun Sumner, to the Board of Port
18      50      Commissioners, regarding Update on the Fifth Avenue Landing Project
19              & Port Master Plan Amendment, dated April 12, 2018,
20      51      Declaration of Paul Fuglevand, dated September 30, 2019
21      52      Declaration of Ann Jones, dated September 30, 2019
22      53      Declaration of Eileen Maher, dated October 1, 2019
23      54      Declaration of David Gibson, dated September 27, 2019
24
                Pharmacia's Amended Notice of Videotaped Rule 30(B)(6) Deposition of
25
        55      San Diego Unified Port District, dated April 27, 2019, and marked as
26
                Exhibit 1 to the deposition of Michael Johns, conducted on April 30 and
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                  14
Case 3:15-cv-00578-WQH-AGS Document 452-2 Filed 10/01/19 PageID.43880 Page 15 of
                                      15


 1   Exhibit    Description
 2              May 1, 2019
 3              30(B)(6) designated deposition topics of Eileen Maher, and marked as
        56
 4              Exhibit 78 to the deposition of Eileen Maher, conducted on May 7, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ABATEMENT AND PURPRESTURE)
                                                  15
